Citation Nr: 1427827	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1969 to May 1971.  The Veteran earned both the Vietnam Service and Vietnam Campaign Medals.  See DD 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied claims of service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement in May 2010.  A statement of the case was issued in January 2011, followed by the submission of a VA Form 9 in February 2011

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2012 by the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  A review of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran suffers from bilateral sensorineural hearing loss as a result of a disease or injury incurred in active duty service or that such hearing loss manifested within one year of service discharge.

2.  The preponderance of the evidence is against a finding that the Veteran suffers from tinnitus as a result of a disease or injury incurred in active duty service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing loss is not established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In compliance with VA's duty to notify, the Veteran was notified in a pre-rating November 2009 letter of the evidence necessary to substantiate claims for service connection for bilateral hearing loss and tinnitus.  This letter also explained how a disability rating is determined for a service-connected disorder and basis for determining an effective date upon the grant of any benefit sought.

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains his service treatment records, VA examination report and treatment records.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues of bilateral hearing loss and tinnitus has been obtained and the case is ready for appellate review.

The Veteran was afforded VA examinations in November 2010 and February 2012 in order to adjudicate his claims for service connection for bilateral hearing loss and tinnitus.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection for bilateral hearing loss and tinnitus.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ noted that the appeal included the issues of service connection for bilateral hearing loss and tinnitus.  The Veteran testified as to the onset of his hearing loss and tinnitus as well as his in-service and post-service noise exposure.  The undersigned VLJ specifically explained the nexus elements that were lacking to substantiate each claim.  There were exchanges between the VLJ and the Veteran regarding whether the Veteran had any medical diagnosis or opinion on the etiology of his claimed disabilities.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.



II.  Service Connection

A.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Establishing service connection requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, compensable to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

B.  Bilateral Hearing Loss and Tinnitus

The Veteran contends he is entitled to service connection for bilateral sensorineural hearing loss and tinnitus as a result of his in-service noise exposure.  For the reasons stated below, the Board finds that the preponderance of the evidence does not shows a nexus between any in-service injury or disease and the Veteran's current bilateral sensorineural hearing loss and/or tinnitus.  As such, service connection for bilateral sensorineural hearing loss and tinnitus are not warranted.

The Veteran's service treatment records detail the state of his hearing and records any injuries or diseases the Veteran incurred while in service.  At an April 1969 service entrance examination, the Veteran's audiometric test showed:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
5
15
5
5
Left
5
5
15
20

At a May 1971 service separation examination, the audiometric test results were:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
15
10
10
10
Left
15
20
10
15

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to noise from training on several large rifles (e.g. M-16, M-14 and M-60) and that he was exposed to mortar fire while defending the United States Army Support Command Compound in Qui Nhon City during service.  The Board notes that the Veteran's military occupational specialty (MOS) was listed as clerk typist and that an analogous MOS has been identified has having a low probability of noise exposure.  See Duty Noise Exposure Listing.  However, a September 2010 RO Memorandum indicated that the Veteran's reports that Qui Nhon City had been hit with mortar fire were consistent with the available history evidence.  Therefore, given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some in-service noise.  As a result, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

Additionally, the record reflects current diagnoses of bilateral hearing loss and tinnitus.  Specifically, evaluations conducted in October 2010 and February 2012 reveal bilateral hearing loss per VA standards.  38 C.F.R. § 3.385.  Likewise, such evaluations revealed the presence of tinnitus.  Moreover, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, supra.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.

An October 2010 VA audiology evaluation reflects the Veteran's complaints of hearing difficulties dating back to the military and tinnitus that he first noticed shortly after the military.  Acoustic trauma was reported to include noise exposure from mortar fire and weapon fire with the use of hearing protection during training but without hearing protection while in Vietnam.  Post-service occupations included driving a commercial bus for three years, refueling airplanes for two to three years and working as a federal agent for 29 years.  Recreational noise exposure included hunting once or twice per year for just a couple of years.  A physical examination was conducted.  In a November 2010 addendum opinion, the audiologist noted that a review of the Veteran's claims file had been conducted.  The audiologist opined that it was not at least as likely as not that the Veteran's hearing and tinnitus were related to his service as normal hearing bilaterally was indicated on service entrance and separation and he had denied any hearing loss or ear trouble at service separation.

A second VA audiology evaluation was obtained in February 2012.  The audiologist, following a physical examination and a review of the Veteran's claims file, opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of his in-service noise exposure.  The audiologist reasoned that the Veteran's hearing thresholds were normal at the time of separation and that he had denied ear problems at his separation physical.  The audiologist further opined that the current studies do not support the concept of the delayed onset of hearing loss due to noise exposure.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Indeed, as will be further discussed herein, bilateral hearing loss is not shown during service or for at least 32 years after service and there is no competent evidence showing that there is a nexus between the Veteran's service and his bilateral hearing loss and tinnitus.  Additionally, presumptive service connection for bilateral hearing loss is not warranted as it was diagnosed several years following the Veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309.

Additionally, while the medical evidence of record shows that the Veteran has diagnoses of bilateral hearing loss and tinnitus, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the October 2010 and February 2012 VA examiners' opinions that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to service as his hearing thresholds were normal at service separation, he denied ear problems at the time of his service separation and current studies do not support the concept of delayed onset of hearing loss due to noise exposure.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Further, there are no contrary opinions of record.  Accordingly, as the probative evidence of record demonstrates that the current bilateral hearing loss and tinnitus are not related to service, service connection is not warranted.

The Veteran's representative has argued that the February 2012 VA audiology opinion is inadequate as the audiologist failed to follow the instructions of the RO by not considering the holding in Hensley.  The Board notes that the December 2011 Compensation and Pension examination instructions do reflect a general citation to Hensley and the proposition that hearing loss may be established in some cases even if hearing loss was first met after service.  However, the VA audiologist did not merely state there can be no relationship between the Veteran's current bilateral hearing loss and in-service noise exposure due to the Veteran's normal hearing at service separation.  Instead, the audiologist explained that current studies do not support the contention of delayed onset hearing loss and noted that the Veteran himself had denied ear trouble at service separation.  As the audiologist provided a medical rationale as to why the Veteran's hearing loss was not related to his service irrespective of his normal hearing at separation, the opinion is considered adequate.
The Board notes that the Veteran and his wife have generally contended on the Veteran's behalf that his bilateral hearing loss and tinnitus are related to his service.  In a December 2009 statement, the Veteran's wife indicated that she had married the Veteran four years after his service discharge, that she had told him on numerous occasions to have his hearing checked and that he started complaining of ear ringing as he grew older.  During his May 2012 hearing, the Veteran testified that his hearing loss was the result of his in-service noise exposure.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and tinnitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Here, the Veteran is competent to describe his purported exposure to noise during service as well as the current manifestations of bilateral hearing loss and tinnitus.  Moreover, his wife is competent to describe her observations regarding the Veteran's hearing loss and tinnitus symptoms.  However, the Board accords these statements regarding the etiology of such disorders little probative value as neither the Veteran nor his wife are competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss and tinnitus requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his wife are nonprobative evidence. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that his bilateral hearing loss and tinnitus began in service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran has alleged that his bilateral hearing loss and tinnitus began in service and worsened after service, as he indicated in his September 2009 claim that these disabilities began the day he entered service.  He also indicated in a February 2011 substantive appeal that his bilateral hearing loss and tinnitus began in Vietnam after his compound received enemy mortar and small arms fire.  Similarly, in a May 2010 statement submitted in conjunction with his notice of disagreement, the Veteran wrote that he "could hear" the ear ringing and hearing loss while stationed in Vietnam and that he did not complain of these symptoms as "all [he] wanted was [out] of service."  He reported that he first noticed tinnitus during service in the February 2012 DBQ.  However, in an October 2010 VA examination, the Veteran reported the onset of his hearing loss as dating back to service and that he first noticed his tinnitus shortly after service.  Moreover, the Veteran denied running ears or hearing loss in his May 1971 Report of Medical History and that he had sustained any illness or injury other than those already noted.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and continuity of symptomatology related to hearing loss and tinnitus to be not credible.  Moreover, the evidence does not show and the Veteran does not allege that hearing loss was noted within one year of service (the presumptive period) and that he continued to have symptoms of hearing loss thereafter.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted.

In sum, the Board finds the preponderance of the evidence shows the Veteran's hearing loss did not manifest within one year of service separation.  Furthermore, the Board finds the preponderance of the evidence shows there is no competent evidence of a nexus between the Veteran's current bilateral sensorineural hearing loss and tinnitus and service, including acoustic trauma.  Lastly, there is no credible evidence showing that hearing loss was noted (but not chronic) in service or within a year of service and that he had continuity of hearing loss thereafter.  Therefore, service connection for bilateral sensorineural hearing loss and tinnitus have not been established.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  






      CONTINUE ON THE NEXT PAGE

See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


